     Case 1:19-cv-00170 Document 14 Filed on 10/21/20 in TXSD Page 1 of 9
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                      October 21, 2020
                      IN THE UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                             BROWNSVILLE DIVISION

DANIEL DAVID GOMEZ,                            §
    Plaintiff,                                 §
                                               §
v.                                             §                   Civil Action No. 1:19-170
                                               §
WILLACY COUNTY JAIL,                           §
    Defendant.                                 §
                                  OPINION AND ORDER
       On September 4, 2019, Plaintiff Daniel David Gomez filed a civil rights complaint
against Defendant “Willacy County Jail.” Dkt. No. 1. He also filed two additional
complaints. Dkt. Nos. 10, 13-1. Between these complaints, Gomez has raised three claims:
(1) he has been denied access to the courts, (2) he has been denied his right to speak with
a federal investigator, and (3) he was assaulted by Joey Gonzales, a prison guard.
       Gomez has consented to have this case heard and decided by the undersigned,
pursuant to 28 U.S.C. § 636(c). Dkt. Nos. 5, 6. Because none of the defendants have yet
been served or appeared in the case, the case could be transferred to the magistrate judge
to conduct all proceedings solely based on Gomez’s consent. Neals v. Norwood, 59 F.3d
530, 532 (5th Cir. 1995). 1
       Gomez has moved to proceed in forma pauperis. Dkt. No. 13.
       Because Gomez is a prisoner, the Court has an affirmative obligation to “identify
cognizable claims or dismiss the complaint, or any portion of the complaint” if it fails to
state a claim upon which relief can be granted. 28 U.S.C. § 1915A(b)(1). After conducting
this review, the Court concludes that Gomez has failed to state a claim upon which relief


1 After being served, Gonzales will be offered the opportunity to affirmatively consent to the
ongoing jurisdiction of the magistrate judge. If Gonzales withholds consent, then the district
judge should vacate the transfer to the undersigned. Murret v. City of Kenner, 894 F.2d 693, 695
(5th Cir. 1990).

                                               1
     Case 1:19-cv-00170 Document 14 Filed on 10/21/20 in TXSD Page 2 of 9




can be granted as to his claims regarding access to the courts and access to a federal
investigator. However, Gomez has stated a claim to relief as to a claim of excessive force
against Gonzales and the motion to proceed IFP is granted as to that claim.
I. Background
       A. Factual Background
       Gomez alleges that on September 18, 2019, Sergeant Joey Gonzales assaulted him,
leaving him with a black left eye and internal bleeding in that eye. Dkt. No. 13-1, p. 4.
Gomez alleges that he had to be hospitalized for his injuries. Id. The record is devoid of
any reason that Gonzales struck Gomez.
       Gomez alleges that Gonzales assaulted him because Gomez had information about
misconduct by various jail officials. Id. Examples of the misconduct include: sexual
relationships between jail officials and inmates, some inmates retaining trustee status
despite misconduct; jail officials lying about how an inmate was injured so the county
government would have to pay for the surgery. Dkt. Nos. 1, 10, 13. Gomez also alleges
that Gonzales placed him in isolation as retaliation and that, when he was not in isolation,
Gonzales would place inmates in the same cell as Gomez in order to start fights. Dkt. No.
10-1, p. 4. Gomez does not provide any timeline of when these events happened in relation
to the alleged assault, nor does he plead any direct evidence that Gonzales’s actions were
motivated by Gomez’s complaints.
       Gomez also alleges that he was denied the ability to “study litigation.” Dkt. No. 13-
1, p. 4. He alleges that on August 28, 2019, he sought a § 1983 petition form, paper and
“cases so I could study my legal remedies,” but he was not given any of those things. Dkt.
No. 1. His original petition in this case seems to have been written on toilet paper.
       B. Procedural Background
       On September 4, 2019, Gomez filed a civil rights complaint against the Willacy
County Jail. Dkt. No. 1. Gomez alleged that jail officials violated his right to access the
courts and that he was assaulted, resulting in injuries to his eye. Id.

                                               2
     Case 1:19-cv-00170 Document 14 Filed on 10/21/20 in TXSD Page 3 of 9




       On September 13, 2019, Gomez filed a consent to have this case heard and decided
by a magistrate judge. Dkt. No. 5. On July 31, 2020, U.S. District Judge Fernando
Rodriguez, Jr., transferred the case to the undersigned to conduct all future proceedings,
including entry of final judgment. Dkt. No. 6.
       On August 3, 2020, the Court noted that Gomez had failed to pay the filing fee or
move to proceed in forma pauperis. Dkt. No. 8. It also noted that the only named defendant
was the Willacy County Jail, which is not a juridical entity that can be sued. Id. (citing
McHenry v. Stinnett Police Dep’t, No. 2:13-CV-0228-J, 2014 WL 3728239, at *1 (N.D.
Tex. Feb. 14, 2014) & Wright v. El Paso County Jail, 642 F.2d 134, 136 n.3 (5th Cir.1981)).
Gomez was ordered to file, no later than August 24, 2020, an amended complaint that
identifies the proper defendants and either (1) pay the $400 filing fee or (2) move to proceed
in forma pauperis.
       On that same day, Gomez filed an amended complaint. Dkt. No. 10. The complaint
named Sergeant Corey Guzman and Chief Rene Ramirez as defendants. Id. Gomez added
a claim that he was “denied to my right to speak with a federal investigator on things,”
including corruption and misconduct that he witnessed. Id.
       On August 21, 2020, Gomez filed a motion to proceed in forma pauperis and another
amended complaint. Dkt. No. 13. Gomez named Ramirez, Guzman, Investigator Andrew
Mandonaldo and Gonzales as defendants. Id. In the most recent complaint, Gomez
reiterated his claims from his first complaint that (1) that he was denied the right to “study
litigation” and (2) that Gonzales assaulted him as retaliation for speaking out against
corruption and misconduct. Dkt. No. 13-1.
       Thus, between all three complaints, Gomez has raised three separate claims: (1) he
was denied access to the courts; (2) he was denied access to a federal investigator; and (3)
he was assaulted by Gonzales.




                                              3
     Case 1:19-cv-00170 Document 14 Filed on 10/21/20 in TXSD Page 4 of 9




II. Applicable Law
       A. Prisoner Litigation Reform Act
       Section 1915A, of title 28 United States Code, requires the Court to review any
“complaint in a civil action in which a prisoner seeks redress from a governmental entity
or officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a). The Court “shall
identify cognizable claims or dismiss the complaint, or any portion of the complaint, if the
complaint (1) is frivolous, malicious, or fails to state a claim upon which relief may be
granted; or (2) seeks monetary relief from a defendant who is immune from such relief.”
28 U.S.C. § 1915A(b)(1)-(2).
       “[Section] 1915A applies regardless of whether the plaintiff has paid a filing fee or
is proceeding in forma pauperis (‘IFP’), and also does not distinguish between dismissals
as frivolous and dismissals for failure to state a claim.” Ruiz v. U.S., 160 F.3d 273, 274
(5th Cir. 1998). A dismissal for failure to state a claim upon which relief can be granted,
under § 1915A, is examined under the same standards as those applicable to Fed. R. Civ.
P. 12(b)(6). Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).
       B. Failure to State a Claim
       Dismissal under Rule 12(b)(6) is appropriate when the plaintiff has failed to plead
sufficient facts “to state a claim to relief that is plausible on its face.” Ferguson v. Bank of
New York Mellon Corp., 802 F.3d 777, 780 (5th Cir. 2015).
       “A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). If “the well-pleaded facts do not
permit the court to infer more than the mere possibility of misconduct,” then dismissal is
proper. Id. at 679.
       “In determining whether a plaintiff's claims survive a Rule 12(b)(6) motion to
dismiss, the factual information to which the court addresses its inquiry is limited to the (1)
the facts set forth in the complaint, (2) documents attached to the complaint, and (3) matters

                                               4
     Case 1:19-cv-00170 Document 14 Filed on 10/21/20 in TXSD Page 5 of 9




of which judicial notice may be taken under Federal Rule of Evidence 201.” Walker v.
Beaumont Indep. Sch. Dist., 938 F.3d 724, 735 (5th Cir. 2019). All well-pled facts must be
viewed in the light most favorable to the plaintiff. Schweitzer v. Inv. Comm. of Phillips 66
Sav. Plan, 960 F.3d 190, 194 (5th Cir. 2020).
       Dismissal, for failing to state a claim upon which relief can be granted, is a dismissal
on the merits and with prejudice. Memon v. Allied Domecq QSR, 385 F.3d 871, 874 n. 6
(5th Cir. 2004).
III. Analysis
       Allegations by pro se litigants must be given liberal construction to ensure that their
claims are not unfairly dismissed because of their unfamiliarity with the law. Haines v.
Kerner, 404 U.S. 519, 520 (1972). That latitude, however, “does not exempt a party from
compliance with relevant rules of procedural and substantive law.” Birl v. Estelle, 660 F.2d
592, 593 (5th Cir. 1981).
       Gomez has filed three complaints. Dkt. Nos. 1, 10, 13. Gomez, as plaintiff, has
requested that the complaints be consolidated. Dkt. No. 13. The Court will grant that
request and will consider the facts and claims raised in all three complaints. In his various
complaints, Gomez has basically raised three claims: (1) he was denied access to the courts;
(2) he was denied the right to speak to a federal investigator; and (3) he was assaulted by
Gonzales. Gomez’s first two claims fail to state a claim upon which relief can be granted.
The third claim is potentially meritorious and IFP status will be granted as to that claim.
       A. Access to the Courts
       Gomez alleges that he was denied the right “to study litigation,” which the Court
understands to be a claim that he was denied access to the courts. This claim is dismissed
for failure to state a claim upon which relief can be granted.
       Prisoners have a constitutional right to access the courts. Bounds v. Smith, 430 U.S.
817, 821 (1977). That right of access, however, is not a free-standing, all-encompassing
right. A prisoner must allege a concrete injury as a result of the denial of access. Lewis v.

                                              5
     Case 1:19-cv-00170 Document 14 Filed on 10/21/20 in TXSD Page 6 of 9




Casey, 518 U.S. 343, 351 (1996). “[T]he underlying cause of action, whether anticipated
or lost, is an element that must be described in the complaint, just as much as allegations
must describe the official acts frustrating the litigation.” Christopher v. Harbury, 536 U.S.
403, 415 (2002).
       Gomez has not made any allegation as to the underlying cause of action that he
wished to pursue which was hindered by his lack of access. If the underlying cause of
action is comprised of the claims made in this case, then he was not denied access to the
courts, because he has been able to vigorously litigate this case. Richard v. Martin, 390 F.
App'x 323, 325 (5th Cir. 2010). This claim is dismissed with prejudice to refiling.
       B. Right to Speak with Investigator
       Gomez alleges that he has been denied his right to speak to a federal investigator
about the alleged misconduct that he has witnessed. This claim is frivolous.
       “The law is clear that inmates do not enjoy a constitutional right to an investigation
of any kind by government officials.” Hosey-Bey v. Gordy, No. 2:13-CV-838-WKW, 2017
WL 1130883, at *5 (M.D. Ala. Feb. 22, 2017), report and recommendation adopted, No.
2:13-CV-838-WKW, 2017 WL 1130163 (M.D. Ala. Mar. 24, 2017) (quoting Banks v.
Annucci, 48 F.Supp.3d, 394, 414 (N.D. N.Y. 2014)). This claim is dismissed with
prejudice to refiling.
       C. Assault
       Gomez alleges that Gonzales assaulted him, injuring his left eye, as an act of
retaliation for Gomez’s complaints about alleged misconduct.
       Gomez raises a potentially meritorious claim for excessive force against Gonzales.
“To determine whether the use of force was excessive, [the] court evaluates five
nonexclusive factors: (1) the extent of the injury suffered by the inmate; (2) the need for
the application of force; (3) the relationship between the need for force and the amount of
force used; (4) the threat reasonably perceived by the responsible officials; and (5) efforts
made to temper the severity of a forceful response.” Schneider v. Kaelin, 569 Fed. App’x.

                                             6
     Case 1:19-cv-00170 Document 14 Filed on 10/21/20 in TXSD Page 7 of 9




277, 279 (5th Cir. 2014) (unpubl.).
       Under the facts as alleged here, Gomez has stated a potentially meritorious claim.
The force of the injury was so great that Gomez had to be transported to a hospital. There
have been no facts pled showing that such force was necessary or was tempered in any
way. Accordingly, this claim should be permitted to proceed.
       Gonzales is the only valid defendant as to this claim. Gomez has not alleged that
any other defendant was personally involved in the assault. Chief Ramirez cannot be held
liable under a theory of supervisory liability. Estate of Davis ex rel. McCully v. City of N.
Richland Hills, 406 F.3d 375, 381 (5th Cir. 2005). As to Guzman and Mandonaldo, there
have been no facts pled to show they played any role in the assault. All defendants, other
than Gonzales, will be dismissed from this case.
       While the excessive force claim may be valid, the same cannot be said about the
retaliation claim. “To prevail on a claim of retaliation, a prisoner must establish (1) a
specific constitutional right, (2) the defendant's intent to retaliate against the prisoner for
his or her exercise of that right, (3) a retaliatory adverse act, and (4) causation.” DeMarco
v. Davis, 914 F.3d 383, 388 (5th Cir. 2019).            As to the causation element, “mere
conclusional allegations are insufficient to support a retaliation claim.” Id. Gomez must
plead facts that either are direct evidence of causation or “allege a chronology of events
from which retaliation may plausibly be inferred.” Id. Gomez has failed to meet this
standard.
       Gomez has merely alleged that Gonzales “had it out for me” and used various
techniques – placement in isolation, inciting inmates to start fights with him, the assault –
as methods of retaliation. Gomez’s allegation of retaliation is, at best, conclusory. Indeed,
he has not pled any direct evidence of retaliation or a chronology of events that could
plausibly show a pattern of retaliation. This failure is fatal to any retaliation claim. See
Garcia v. Gonzalez, 478 F. App'x 928, 929 (5th Cir. 2012) (A prisoner’s “personal belief
that he is a victim of retaliation is insufficient to raise a meritorious retaliation claim”).

                                                7
     Case 1:19-cv-00170 Document 14 Filed on 10/21/20 in TXSD Page 8 of 9




       Accordingly, the Court will permit Gomez’s claim regarding the assault to go
forward as an excessive force claim with Gonzales as the only proper defendant. As set
out further below, the motion to proceed in forma pauperis will be granted as to this claim.
IV. Order
       It is ordered that the claims for denial of access to the courts and the inability to
speak to a federal investigator are dismissed with prejudice for failure to state a claim upon
which relief can be granted, pursuant to 28 U.S.C. § 1915a(b)(1).
       Defendants Willacy County Jail, Rene Ramirez, Corey Guzman and Andrew
Mandonaldo are dismissed with prejudice to refiling.
       The motion to proceed in forma pauperis is granted as to the sole remaining claim,
the use of excessive force by Defendant Joey Gonzales. Dkt. No. 13.
       The Clerk is ordered to issue summons and – pursuant to Rule 4(c)(3) of the Federal
Rules of Civil Procedure – the United States Marshal Service shall serve a copy of the
complaint (Dkt. No. 13-1), summons, and this order upon Gonzales at the address provided
by Gomez.
       While Gomez is proceeding in forma pauperis, that status does not excuse him from
paying the filing fee; it merely permits him to proceed without prepayment of the filing
fee. Federal law requires that a prisoner who brings a civil action in forma pauperis shall
be required to pay the full amount of the filing fee. 28 U.S.C. § 1915(b)(1). Because Gomez
is a prisoner, he is required to pay the full amount of the $400 filing fee. Gomez shall be
assessed an initial partial fee of $10.00. The agency having custody of the prisoner shall
collect this amount from the trust fund account or institutional equivalent, when funds are
available, and forward it to the clerk of the district court.
       Thereafter, Gomez shall pay the balance of the filing fees, in periodic installments.
Gomez is required to make payments of 20% of the preceding month's income credited to
the Gomez's prison account until he has paid the total filing fee of $400.00. The agency
having custody of Gomez shall collect this amount from the trust fund account or

                                               8
     Case 1:19-cv-00170 Document 14 Filed on 10/21/20 in TXSD Page 9 of 9




institutional equivalent, when funds are available and when permitted by 28 U.S.C. §
1915(b)(2), and forward it to the clerk of the district court.
       The clerk shall mail a copy of this order to the inmate accounting office or other
person(s) or entity with responsibility for collecting and remitting to the district court filing
payments on behalf of prisoners, as designated by the facility in which the prisoner is
currently or subsequently confined.
              DONE at Brownsville, Texas, on October 21, 2020.


                                                    ______________________________
                                                    Ronald G. Morgan
                                                    United States Magistrate Judge




                                               9
